     Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 1 of 12


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

ETHLOKIA PLUMBER ex rel. K.W.               §
                                            §
                    Plaintiffs,             §
v.                                          §      Civil Action No. 4:20-CV-00672
                                            §
HARRIS COUNTY DEPARTMENT                    §
OF EDUCATION,                               §
                                            §
                    Defendant.              §


          PLAINTIFFS’ MOTION TO COMPEL A 30(b)(6) DESIGNEE

                                  I.    INTRODUCTION

      Pursuant to Federal Rule of Civil Procedure 37(a)(3)(B), Plaintiffs Ethlokia

Plumber ex rel. K.W. move to compel Defendant Harris County Department of

Education (“HCDE”) to properly designate and prepare a designee who can testify

about the HCDE Board’s knowledge of six noticed topics which are central to this

case. Rule 30(b)(6) entitles Plaintiffs to this deposition, but HCDE has refused to

provide a designee in compliance with Plaintiffs’ Notice of Deposition Pursuant to Rule

30(b)(6), which was served on May 20, 2021. Ex. 1, Notice. As HCDE remains unwilling

to do so on its own, Plaintiffs must now turn to the Court to compel HCDE to comply

with its obligations under Rule 30(b)(6). Plaintiffs are entitled to depose an HCDE

representative who can testify to HCDE’s knowledge and views about six properly

noticed topics: 1) policies and procedures relating to the use of restraint; 2) reports and

complaints made to HCDE regarding the use of unlawful restraints; 3) reports and

complaints made to HCDE regarding injuries resulting from the restraint of students;

4) discipline and/or termination of staff relating to the restraint of students;
     Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 2 of 12


5) investigations and/or reports by third parties relating to the restraint of students;

and 6) training provided to HCDE staff on the use of restraints. Id. HCDE’s failure to

prepare its designated deponent, retroactive adoption of the testimony of unprepared

deponents, and continued refusal to provide a deponent to testify on Topic 2 has

prevented Plaintiffs from obtaining evidence that is both relevant and directly

material to their case. Therefore, the Court should compel HCDE to designate and

prepare a Rule 30(b)(6) representative on all six of the noticed topics.

                               II.    ISSUES PRESENTED

1.    Whether HCDE failed to adequately prepare its deponent(s) to testify for
      HCDE regarding noticed Topics 1-6 in accordance with Rule 30(b)(6).

2.    Whether HCDE improperly refused to designate a deponent on noticed Topic
      2 in accordance with Rule 30(b)(6).

                           III.      STATEMENT OF FACTS

1.    On May 12, 2021, Plaintiffs deposed Ms. Mindy Robertson, a former principal at

ABS East. Ex. 2, Robertson Dep.

2.    On May 18, 2021, Plaintiffs deposed Mr. Dale Jackson, a current aide and

former CPI trainer at ABS East. Ex. 3, Jackson Dep.

3.    On May 20, 2021, Plaintiffs served a Notice of Deposition Pursuant to Rule

30(b)(6), describing six topics with reasonable particularity. Ex. 1, Notice.

4.    On May 21, 2021, HCDE responded that Mr. Parker would serve as the 30(b)(6)

representative on Topic 1. Ex. 4, Goins Email, May 21, 2021. HCDE also stated that a

30(b)(6) representative would not “be knowledgeable” about Topics 3-5 beyond Ms.

Robertson’s testimony or about Topic 6 beyond Mr. Jackson’s testimony. Id.




Plaintiffs’ Motion to Compel                                                         2
      Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 3 of 12


Additionally, HCDE stated that knowledge of Topic 2 did not exist and thus, there

would be no witness to testify. Id.

5.     On May 21, 2021, Plaintiffs requested that HCDE designate Mr. Parker as the

30(b)(6) witness on all topics or designate an additional witness. Ex. 4, Rogers Email,

May 21, 2021.

6.     On May 24, 2021, after no response from HCDE, Plaintiffs again requested that

Mr. Parker be designated as the 30(b)(6) witness on all topics or that HCDE designate

an additional witness. Ex. 4, Rogers Email, May 24, 2021.

7.     On May 24, 2021, HCDE responded, stating, “There are no additional 30(b)(6)

witnesses apart from Mr. Parker” and reiterated that Mr. Parker was designated to

testify solely on Topic 1. Ex. 4, Goins Email, May 24, 2021.

8.     On May 26, 2021, Mr. Parker testified at his 30(b)(6) deposition that HCDE was

retroactively adopting as its own the testimony of Ms. Robertson for Topics 3-5, as well

as the testimony of Mr. Jackson for Topic 6. Ex. 5, Parker Dep. 18:1-19:6.

9.     On June 1, 2021, Plaintiffs received a transcript of Mr. Parker’s deposition.

10.    After thoroughly reviewing Mr. Parker’s, Ms. Robertson’s, and Mr. Jackson’s

deposition transcripts, Plaintiffs determined that the depositions were insufficient in

regard to relevant and material issues to the case (Topics 1-6), and without

unreasonable delay, on June 14, 2021, Plaintiffs filed this motion to compel HCDE to

designate and prepare a 30(b)(6) witness. 1




       1 Plaintiffs’ deadline for completing discovery was June 1, 2021, the same day the
transcript was received of Mr. Parker’s 30(b)(6) deposition. Granting the requested relief will
not impact the scheduling order currently in place.


Plaintiffs’ Motion to Compel                                                                 3
     Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 4 of 12


                                    IV.    ARGUMENT

A.     Rules 37(a)(3)(B) and 30(b)(6) entitle Plaintiffs to a deponent who can
       testify on behalf of HCDE and set forth duties that HCDE must fulfill.

       Rule 37(a)(3)(B) entitles a party to compel discovery when a “deponent fails to

answer a question asked under Rule 30 or 31” or “[an] entity fails to make a designation

under Rule 30(b)(6) . . . .” Fed. R. Civ. P. 37(a)(3)(B). Matters of discovery are “entrusted

to the ‘sound discretion’ of the district court.” King v. Dogan, 31 F.3d 344, 346 (5th Cir.

1994) (citing Richardson v. Henry, 902 F.2d 414, 417 (5th Cir. 1990)).

       “Rule 30(b)(6) provides a mechanism to obtain the testimony of . . . [an] entity on

particular subjects by having the [entity] designate a natural person to speak for the

entity on those subjects.” Steven S. Gensler & Lumen N. Mulligan, Federal Rules of

Civil Procedure, Rules and Commentary, Rule 30 (Feb. 2021 update). “In its notice or

subpoena, a party may name [an entity] as the deponent . . . and must describe with

reasonable particularity the matters for examination. The named organization must

then designate one or more . . . persons who consent to testify on its behalf; and it may

set out the matters on which each person designated will testify.” Green v. Harris Cty.,

Texas, No. CV H-16-893, 2019 WL 338243, at *9 (S.D. Tex. Jan. 28, 2019).

       “[T]he duty to present and prepare a Rule 30(b)(6) designee goes beyond matters

personally known to that designee or to matters in which that designee was personally

involved.” Brazos River Auth. v. GE Ionics, Inc., 469 F.3d 416, 433 (5th Cir. 2006)

(citing United States v. Taylor, 166 F.R.D. 356, 361 (M.D.N.C. 1996)). As the “voice” of

the entity, the 30(b)(6) designee(s) “is not limited by his or her own knowledge,” but

must testify “as to information known or reasonably available to the organization.”

Commentary, Rule 30; Fed. R. Civ. P. 30(b)(6). “[T]he deponent ‘must make a


Plaintiffs’ Motion to Compel                                                              4
     Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 5 of 12


conscientious good-faith endeavor to designate the persons having knowledge of the

matters sought by [the party noticing the deposition] and to prepare those persons in

order that they can answer fully, completely, unevasively, the questions posed . . . as

to the relevant subject matters.’” Brazos River Auth., 469 F.3d at 433 (citing Bank of

New York v. Meridien BIAO Bank Tanzania Ltd., 171 F.R.D. 135, 151 (S.D.N.Y. 1997)).

“If the designated ‘agent is not knowledgeable about relevant facts, and the principal

has failed to designate an available, knowledgeable, and readily identifiable witness,

then the appearance is, for all practical purposes, no appearance at all.’” Id. at 433-34

(citing Resolution Trust Corp. v. Southern Union Co., 985 F.2d 196, 197 (5th Cir.

1993)). If the entity’s 30(b)(6) designee is deficient, the entity must provide a

substitute. Brazos River Auth., 469 F.3d at 433 (citing Marker v. Union Fid. Life. Ins.

Co., 125 F.R.D. 121, 126 (M.D.N.C. 1989)).

B.    HCDE did not fulfill its duty to designate and prepare its deponent(s)
      to testify about information HCDE knew or reasonably should have
      known.

      Plaintiffs fulfilled their duty to provide advance notice of the deposition topics

with reasonable particularity. Ex. 1, Notice. Despite this, HCDE failed to prepare its

30(b)(6) deponents on the noticed topics with regard to information HCDE knew or

reasonably should have known, and for Topic 2, HCDE refused to provide a deponent

at all. Ex. 4, Goins Emails of May 21, 2021 & May 24, 2021. Additionally, Plaintiffs

attempted to resolve the issue with HCDE in good faith. Ex. 4, Rogers Emails of May

21, 2021 & May 24, 2021; see Greer v. Bramhall, 77 F.App’x 254, 255 (5th Cir. 2003).

However, HCDE was unwilling to negotiate. Ex. 4, Goins Emails of May 21, 2021 &

May 24, 2021.



Plaintiffs’ Motion to Compel                                                          5
    Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 6 of 12


      1.     HCDE failed to provide an appropriate 30(b)(6) designee for
             Topic 1.

      On May 26, 2021, HCDE’s Assistant Superintendent Jonathan Parker testified

on noticed Topic 1, knowledge of HCDE’s policies and procedures relating to the use of

restraint, as HCDE’s designated 30(b)(6) witness. Ex. 5, Parker Dep. 1, 15:14-25, 16:1-

25, 17:1-25, 18:1-25, 19:1-25, 20:1-7. In his 30(b)(6) deposition, Mr. Parker testified

that he prepared by reviewing HCDE policies regarding restraint, and that he may

have reviewed the student code of conduct. Id. at 6:4-15. This preparation was

insufficient, however, as evidenced by Mr. Parker’s inability on multiple occasions to

answer questions about HCDE’s policies and procedures relating to the use of restraint

that HCDE either did know or reasonably should have known. For example,

      Q: You don't know what the HCDE policy or procedure is for the
      superintendent to do with a recommendation regarding improper -
      finding of an improper restraint?

      A: Right off the top of my head, no. Do you have something you would
      like for me to refer to?

      Q: I'm asking about HCDE policy and procedures regarding restraints.

      A: Right now I can't - I can't think of that policy.

Id. at 48:21-49:4.

      Q: Are complaints related to restraint reported to the board under policy
      and procedures?

      A. I don't know.

Id. at 43:7-11 (objection omitted).

      Q: Who was responsible for reporting staff to Child Protective Services
      for potential child abuse under HCDE policies and procedures?

      A. I'm not sure.



Plaintiffs’ Motion to Compel                                                        6
    Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 7 of 12


Id. at 54:15-19 (objections omitted).

      Q: Under HCDE's policies and procedures, who decides when findings
      with regard to restraint need to be reported to the board?

      A. Yeah, I'm not sure.

Id. at 59:12-17 (objection omitted).

      Q: Who was responsible for reporting teachers and paraprofessionals to
      TEA education certification for alleged violations of the law pursuant to
      HCDE policy and procedures?

      A. I'm not sure.

Id. at 54:8-14 (objections omitted).

      Q: As the 30(b)(6) witness, do you know if any changes were made to
      HCDE's policies, procedures, and practices regarding restraint after
      TEA's findings regarding the restraint of Evan Johnson?

      A. I'm not sure.

Id. at 56:20-57:1.

      Furthermore, as HCDE’s spokesperson, Mr. Parker identified other individuals

within HCDE who would have been able to testify regarding the information he could

not, including Brenda Mullins, the current Director of Curriculum and Compliance

Services, and Dr. Anthony Mays, the former Senior Director of Schools. Id. at 48:21-

25, 49:1-4. The fact that Dr. Mays is no longer an employee of HCDE is irrelevant,

since “[t]he deponent must prepare the designee to the extent matters are reasonably

available, whether from documents, past employees, or other sources. Brazos River

Auth., 469 F.3d at 433 (citing United States v. Taylor, 166 F.R.D. 356, 361 (M.D.N.C.

1996)). Mr. Parker testified that he did not speak with Ms. Mullins, Dr. Mays, or any

other past or present HCDE employees in preparation for his 30(b)(6) deposition. Id.

at 16:6-11.


Plaintiffs’ Motion to Compel                                                      7
    Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 8 of 12


      2.     HCDE refused to provide an appropriate 30(b)(6) designee for
             Topic 2.

      In regard to the second noticed topic, knowledge of reports and complaints made

to HCDE regarding the use of unlawful restraints, HCDE directly refused to designate

a 30(b)(6) witness, claiming “there are no such reports or complaints that exist and

therefore, no witness.” Ex. 4, Goins Email, May 21, 2021. HCDE’s claim that no such

reports or complaints exist is incorrect, and therefore, HCDE’s refusal to designate a

deponent was erroneous. For example, on November 7, 2017, a student at an HCDE

campus was improperly restrained by staff members, resulting in a TEA complaint

against HCDE and Cypress-Fairbanks ISD with findings against the school district for

the actions of HCDE staff members. Ex. 6, TEA Complaint and Decision.

Superintendent Colbert testified that both he and the Board were aware of the TEA

complaint and decision. Ex. 7, Colbert Dep. 31:23–32:1.

      3.     HCDE failed to provide an appropriate 30(b)(6) designee
             for Topics 3, 4, 5, and 6.

      As the organizational witness, Mr. Parker testified that HCDE was retroactively

adopting as its own the testimony of former ABS East principal Mindy Robertson for

Topics 3-5, as well as the testimony of current ABS East aide and former CPI trainer

Dale Jackson for Topic 6. Ex. 4, Parker Dep. 18:1-19:6. Mr. Parker testified that he had

not reviewed the testimony of Ms. Robertson or Mr. Jackson before this adoption. Id.

at 18:8-11, 19:12-16.

      Retroactive adoption of Ms. Robertson’s and Mr. Jackson’s testimonies is

insufficient because HCDE did not prepare either of these deponents to effectively and

accurately represent information that HCDE knew or reasonably should have known.



Plaintiffs’ Motion to Compel                                                         8
    Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 9 of 12


“In certain circumstances, courts have permitted a party to designate prior testimony

in lieu of a live witness where the most knowledgeable witness has previously testified

extensively on the topic and the corporate party agrees to be bound by the prior

testimony.” Commentary, Rule 30 (citing Novartis Pharms. Corp. v. Abbott Labs., 203

F.R.D. 159, 163 (D. Del. 2001)). However, Ms. Robertson and Mr. Jackson were not

appropriate witnesses to designate because they neither possessed personal knowledge

of nor were prepared to testify about HCDE’s knowledge of the noticed topics.

       For example, Ms. Robertson testified that to prepare for her deposition (which

was retroactively designated to represent HCDE’s actual or constructive knowledge of

reports and complaints made to HCDE regarding injuries resulting from the restraint

of students, knowledge of discipline and/or termination of staff relating to the restraint

of students, knowledge of investigations and/or reports by third parties relating to the

restraint of students), the only document she reviewed was the incident report of

K.W.’s restraint. Ex. 2, Robertson Dep. 10:18-11:3. Ms. Robertson was unable to

answer multiple questions on the noticed topics that HCDE did or reasonably should

have known, including whether students were ever injured at her campus as a result

of restraints (“I don’t know. I don’t recall.”), what actions were taken regarding

discipline and termination of staff relating to student restraint (“I don’t recall,” “I don’t

remember,” “I don’t know”), and investigations by third parties, such as Child

Protective Services and the Harris County District Attorney’s Office, regarding

restraints (“I don’t recall,” “I don’t remember”). Id. at 63:18-21, 64:18-65:2, 33:24-35:6,

41:10-13, 65:3-6, 132:3-15, 90:19-21, 144:21-24, 147:18-148:17.




Plaintiffs’ Motion to Compel                                                              9
   Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 10 of 12


      Likewise, Mr. Jackson testified that to prepare for his deposition (which was

retroactively designated to represent HCDE’s actual or constructive knowledge of

training provided to HCDE staff on the use of restraints), he reviewed no documents,

met with HCDE’s attorneys for twenty minutes, and brought the nonviolent crisis

intervention training book for reference. Ex. 3, Jackson Dep. 6:21-7:21. While Mr.

Jackson was able to testify regarding the restraint training he personally provided to

HCDE staff, he was unable to testify regarding training provided by other trainers at

ABS East and elsewhere at HCDE (“I don’t know about the other instructors. I only -

the ones that was here was - I don’t know about the - like you said, Dr. Keys, I don’t

know what training they did on CPI. I don’t know.”). Id. at 31:22-32:1. Because Ms.

Robertson and Mr. Jackson were unable to testify about knowledge HCDE had or

should have had regarding noticed topics, HCDE’s retroactive adoption of their

testimonies was improper.

                                 V.    CONCLUSION

      For the above reasons, Plaintiffs urge the Court to grant Plaintiffs’ motion to

compel HCDE to designate and prepare a 30(b)(6) deponent on the six noticed topics.


                                       Respectfully submitted,


                                        /s/ Brandon W. Duke
                                       Brandon W Duke
                                       S.D. Adm. No. 2857734
                                       State Bar No. 24094476
                                       bduke@winston.com
                                       Rachael E. Thompson
                                       S.D. Adm. No. 3640278
                                       State Bar No. 24117139
                                       rthompson@winston.com
                                       Winston & Strawn, LLP


Plaintiffs’ Motion to Compel                                                      10
   Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 11 of 12


                                       800 Capitol St., Suite 2400
                                       Houston, Texas 77002
                                       Phone 713.651.2600
                                       Fax 713.651.2700

                                       L. Kym Davis Rogers
                                       S.D. Adm. No. 3640648
                                       State Bar No. 00796442
                                       krogers@disabilityrightstx.org
                                       Disability Rights Texas
                                       1420 W. Mockingbird Lane, Suite 450
                                       Dallas, Texas 75247
                                       Phone 214.845.4045
                                       Fax 214.630.3472

                                       Shiloh Carter
                                       S.D. Adm. No. 2898136
                                       State Bar No. 24080321
                                       scarter@disabilityrightstx.org
                                       Disability Rights Texas
                                       1500 McGowen, Suite 100
                                       Houston, Texas 77004
                                       Phone 281.836.0736
                                       Fax 713.974.7695

                                       ATTORNEYS FOR PLAINTIFF




                        CERTIFICATE OF CONFERENCE

    Counsel conferred with Ms. Goins on June 14, 2021, and Ms. Goins stated that
HCDE opposes this motion to compel.

                                       /s/ Brandon W. Duke
                                       Brandon W Duke




                           CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been served
on all known counsel of record via email on June 14, 2021.




Plaintiffs’ Motion to Compel                                                       11
   Case 4:20-cv-00672 Document 41 Filed on 06/14/21 in TXSD Page 12 of 12


Jon Erik Nichols
enichols@kbslawgroup.com
Melissa M. Goins
mgoins@kbslawgroup.com
Karczewski Bradshaw Spalding
3700 Buffalo Speedway, Suite 560
Houston, TX 77098
713-993-7060
Fax: 888-726-8374

Counsel for Defendant

                                   /s/ Brandon W. Duke
                                   Brandon W Duke




Plaintiffs’ Motion to Compel                                                12
